January 31, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                           MERRY HOMES, INC., Appellant

NO. 14-11-00259-CV                         V.

                                 LUC DAO, Appellee
                                ____________________



       This cause, an appeal from the judgment in favor of appellee, LUC DAO, signed
February 22, 2011, was heard on the transcript of the record. We have inspected the
record and find error in the judgment. We therefore order the judgment of the court
below REVERSED and REMAND the cause for proceedings in accordance with the
court’s opinion.

       We order the parties to bear their own costs of appeal. We further order this
decision certified below for observance.